446 F.2d 890
UNITED STATES of America, Plaintiff-Appellee,v.George Steven TRABER, Defendant-Appellant.
Nos. 71-1462-71-1939 Summary Calendar.*
United States Court of Appeals, Fifth Circuit.
September 1, 1971.

Appeal from the United States District Court for the Southern District of Florida; Ted Cabot, Judge.
Milton E. Grusmark, Miami Beach, Fla., for defendant-appellant.
Robert W. Rust, U. S. Atty., Miami, Fla., Richard A. Hauser, Asst. U. S. Atty., Miami, Fla., for plaintiff-appellee.
Before BELL, AINSWORTH and GODBOLD, Circuit Judges.
PER CURIAM:

Affirmed. See Local Rule 21.1


Notes:


*
 Rule 18, 5th Cir.; See Isbell Enterprises, Inc. v. Citizens Casualty Co. of New York et al., 5 Cir., 1970, 431 F.2d 409, Part I


1
 See NLRB v. Amalgamated Clothing Workers of America, 5 Cir., 1970, 430 F.2d 966